Citation Nr: 1628373	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  09-11 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement an initial evaluation in excess of 70 percent disabling for the period beginning May 5, 2009, for posttraumatic stress disorder (PTSD) with amnestic disorder.
 
2.  Entitlement to an initial evaluation in excess of 20 percent for low back strain.
 
3.  Entitlement to an initial evaluation in excess of 20 percent for right knee strain.
 
4.  Entitlement to an initial evaluation in excess of 10 percent for left knee strain.

5.  Entitlement to an initial evaluation in excess of 10 percent disabling for radiculopathy of the right lower extremity.
 
6.  Entitlement to an initial evaluation in excess of 10 percent disabling for radiculopathy of the left lower extremity.

7.  Entitlement to an initial evaluation in excess of 10 percent disabling for traumatic brain injury with migraine cephalgia.
 
8.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and N.B.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1991 to May 1992 and from December 2004 to June 2006.  He also had additional service in the National Guard.  The Veteran's decorations include the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007, June 2008, and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a Board hearing at the RO in Atlanta, Georgia in September 2012.  The transcript of his hearing has been associated with the claims file.  The Board notes that the Veterans Law Judge (VLJ) that held this hearing is no longer employed by the Board, and as such, in March 2016, the Veteran was provided an opportunity to appear before another VLJ.  The letter stated that if he did not respond within 30 days from the date of the letter that the Board would assume that he did not want another hearing.  The Veteran did not respond, and therefore the Board finds that he does not want another hearing.

In September 2012, the Board granted service connection for vitiligo; restored an initial evaluation of 20 percent disabling for right knee strain; granted an initial evaluation of 50 percent for PTSD with amnestic disorder for the period prior to January 24, 2008 to May 5, 2009, for PTSD with amnestic disorder.  The Board also denied an initial evaluation in excess of 10 percent for tinnitus and a compensable initial evaluation for left ear hearing loss.

In September 2012, the Board also remanded the issues listed on the title page as well as the issue of entitlement to an effective date prior to December 5, 2007, for the grant of service connection for traumatic brain injury with migraine cephalgia.  The Board remanded the latter issue in order for the RO to issue a statement of the case (SOC).  In August 2014, the Board issued a SOC but the Veteran did not perfect an appeal to this issue.  

As explained below, in August 2014, the Veteran withdrew two issues for appellate consideration.  He also listed the issues he wished to continue appeal.  However, he did not refer to the issue regarding entitlement to an initial evaluation in excess of 10 percent disabling for traumatic brain injury with migraine cephalgia.  As the Veteran has not withdrawn this issue in writing, the Board will continue its review.  

The issues of entitlement for an initial evaluation in excess of 70 percent disabling, for the period beginning May 5, 2009, for PTSD with amnestic disorder; entitlement to an initial evaluation in excess of 20 percent disabling for low back strain; entitlement to an initial evaluation in excess of 20 percent disabling for right knee strain; entitlement to an initial evaluation in excess of 10 percent disabling for left knee strain; entitlement to an initial evaluation in excess of 10 percent disabling for radiculopathy of the right lower extremity; entitlement to an initial evaluation in excess of 10 percent disabling for radiculopathy of the left lower extremity; and entitlement to an initial evaluation in excess of 10 percent disabling for traumatic brain injury with migraine cephalgia; are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On August 27, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran through his authorized representative that he wanted to withdraw his appeals for an initial evaluation in excess of 70 percent disabling for the period beginning May 5, 2009 and entitlement to TDIU.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran for an initial evaluation in excess of 70 percent disabling for the period beginning May 5, 2009, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of appeal by the Veteran for entitlement to TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a statement received on August 27, 2014, prior to the promulgation of a decision in the appeal, the Veteran's representative stated that the Veteran wanted to withdraw his appeals for an initial evaluation in excess of 70 percent disabling for the period beginning May 5, 2009 and entitlement to TDIU.  Accordingly, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal regarding entitlement to an initial evaluation in excess of 70 percent disabling for the period beginning May 5, 2009, is dismissed.

The appeal regarding entitlement to TDIU is dismissed.


REMAND

In the August 2014 Statement of Accredited Representative in Appealed Case (VA Form-646), the Veteran's representative indicated that the Veteran's service connected disabilities had increased in severity since the most recent VA compensation examinations conducted in June 2013.  Specifically, the Veteran's representative noted the degenerative nature of the conditions on appeal.  

In April 2012, the Veteran perfected an appeal for entitlement to an initial evaluation in excess of 10 percent disabling for traumatic brain injury with migraine cephalgia.  In the April 2012 Appeal to Board of Veterans Appeals (VA Form 9), the Veteran requested a videoconference regarding that issue.  Although a hearing was held in September 2012, it did not address this issue.  Therefore the RO should schedule a hearing.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a hearing before a Veterans Law Judge at the RO regarding the issue of entitlement to an initial evaluation in excess of 10 percent disabling for traumatic brain injury with migraine cephalgia.

2.  Ask the Veteran to update the list of the doctors and health care facilities that have treated him for the disabilities at issue.  This list should include, but is not limited to his primary private physician.  Obtain any additional medical treatment records (those not already on file).  The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.

3.  Make arrangements to obtain the Veteran's VA treatment records, dated from November 2009 forward.

4.  After the above records have been obtained, schedule the Veteran for orthopedic VA examination to determine the severity of his low back and bilateral knee disabilities.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

5.  Schedule the Veteran for neurology VA examination to determine the severity of his radiculopathy of the lower extremities.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate DBQs should be completed.

6.  Finally, readjudicate the claims on appeal.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


